Title: To Thomas Jefferson from Tench Coxe, 23 April 1791
From: Coxe, Tench
To: Jefferson, Thomas


[Philadelphia], 23 Apr. 1791. He encloses some remarks on the consular return, made with the greater freedom because TJ will consider before adopting them. He also sends an example of the variations in the form of a return. No aspect to the check in favor of the revenue, which might be introduced, appears in it. He has retained one of Maury’s returns to consider the application of these documents to that purpose.
 